[Cite as Burke v. French, 2014-Ohio-3217.]


                                       COURT OF APPEALS
                                      KNOX COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


DONALD BURKE, ET AL.                          :   JUDGES:
                                              :
                                              :   Hon. W. Scott Gwin, P.J.
       Plaintiffs-Appellees                   :   Hon. Sheila G. Farmer, J.
                                              :   Hon. Patricia A. Delaney, J.
-vs-                                          :
                                              :   Case No. 14CA1
                                              :
JAMIE M. FRENCH, ET AL.                       :
                                              :
                                              :
       Defendant-Appellant                    :   OPINION


CHARACTER OF PROCEEDING:                          Appeal from the Knox County Court of
                                                  Common Pleas, Juvenile Division,
                                                  Case No. 212-3155


JUDGMENT:                                         AFFIRMED




DATE OF JUDGMENT ENTRY:                           July 17, 2014




APPEARANCES:

For Plaintiffs-Appellees:                         For Defendant-Appellant:

HARLOW H. WALKER                                  D. DERK DEMAREE
120 ½ East High Street                            205 East Chestnut Street
Mount Vernon, OH 43050                            P.O. Box 766
                                                  Mount Vernon, OH 43050
DOUGLAS ALTHAUSER, G.A.L.
P.O. Box 671
Lewis Center, OH 43035
Knox County, Case No. 14CA1                                                           2

Delaney, J.

       {¶1} Defendant-appellant Jamie M. French (“Mother”) hereby appeals from the

January 9, 2014 decision of the Knox County Court of Common Pleas, Juvenile

Division.   Appellees (“Grandparents”) are Donald Burke (“Grandfather”) and Susan

Burke (“Grandmother”).

                         FACTS AND PROCEDURAL HISTORY1

       {¶2} Q.B., a minor child, was born on May 8, 2008 to Mother. 2      Grandparents

are Mother’s parents. On November 8, 2012, Grandparents filed a complaint for

grandparent visitation pursuant to R.C. 3109.12 and Mother answered. Mother also

filed a memorandum in opposition to Grandparents’ request for temporary visitation.

       {¶3} On February 7, 2012, the magistrate appointed a guardian ad litem and a

final hearing was scheduled to begin on April 4, 2013, but was later continued.

       {¶4} Another hearing was scheduled to begin on June 4, 2013.

       {¶5} On that date, the parties filed a joint Memorandum of Agreement stating

all matters pending before the court were resolved without trial.       The handwritten

agreement states in pertinent part:

                    [Grandparents] & [Mother] shall pursue counseling with

              Jeannette Hammond (or another qualified clinician) to work on

              interpersonal & historical matters between themselves, and on

              matters concerning [Q.B.]’s best interests.




1
  The case history relevant to the within appeal is below; a number of motions and
orders not relevant to the issues before us are omitted.
2
  Q.B.’s father is Gregory K. Schrader, who was not a party to the underlying litigation
and is not a party to this appeal.
Knox County, Case No. 14CA1                                                          3


                  The parties may amend these agreements if both parties

           agree, without intervention by the Court. The parties agree to defer

           to the recommendations of the family counselor (i.e. Jeannette

           Hammond) & follow those recommendations in the event they

           cannot mutually agree on a modification to this plan.

                  Neither party shall demean nor disparage the other in

           [Q.B.]’s presence.

                  In the event that [Mother] believes [Q.B.] is too ill to

           participate in companionship time, [Mother] has the authority to

           cancel that day’s visitation. In that event, the visitation shall be

           made up at the next Friday in which [Stepfather’s] daughters are

           not scheduled to be at [Mother’s] home.

                  [Grandparents] shall provide [Mother] with an itinerary &

           contact number during their visit. They shall provide this, in writing,

           by the exchange that starts the visitation for each visit. Without

           same there will be no visit.

                  Neither party will knowingly put [Q.B.] in the presence of

           cigarette smoke or anyone smoking cigarettes.

                  [Grandparents]     shall   exercise    [deleted   in   original]

           companionship time with [Q.B.] on the second Friday of each

           month, unless [Stepfather’s] daughters are staying [deleted] at

           [Mother’s] home subject to [Stepfather’s] parenting schedule, at

           which point companionship time shall be the third Friday. In 2013,
Knox County, Case No. 14CA1                                                        4


           [Grandparents] shall exercise companionship time on June 14, July

           12, August 9, September 20, October 18, November 15, and

           December 13 unless otherwise agreed.

                  [Grandparents’] visitation with [Q.B] shall start at 9: a.m. &

           end at 3: p.m. unless the parties agree otherwise. Exchange shall

           occur at the Subway in front of & outside the Wal-Mart in Mount

           Vernon.

                  [Grandparents] are not restricted as to where they may take

           [Q.B.] during their companionship time.          No one shall record

           [Grandparents’] companionship time with [Q.B.], other than

           photographs or video taken for recreation or sentimental reasons.

           [Grandparents] shall not consume alcohol during companionship

           time with [Q.B.], nor 6 hours before the start of a visit.

     {¶6} A typewritten addendum further states:

                  Grace period

                  The parent transporting the children for parenting time shall

           have a grace period of 15 minutes for pick-up and delivery if both

           parties live within 30 miles of one another. If the one-way distance

           to be traveled is more than 30 miles, the grace period shall be 30

           minutes. In the event the non-residential parent exceeds the grace

           period, that particular parenting time is forfeited unless prior

           notification and arrangements have been made. This rule shall be

           subject to the exception that in the event the non-residential parent
Knox County, Case No. 14CA1                                                          5


              experiences an unavoidable accident, emergency, or traffic delay

              en route and promptly notifies the other parent of the delay the

              parenting time is not forfeited.

                         PROMPTNESS AND FLEXIBILITY ARE TO BE THE

              GOALS OF THE PARENTS CONCERNING TRANSPORTATION

              OF THE CHILDREN FOR PARENTING TIME.                   (Emphasis in

              original).

        {¶7} The agreement was signed and approved by the magistrate on June 4,

2013.

        {¶8} On August 9, 2013, Grandparents filed a Motion to Show Cause, alleging

Mother failed to comply with the court order on three bases: denial of companionship

time, video recording of companionship time, and failure to pursue counseling. A show

cause hearing was scheduled for September 19, 2013.

        {¶9} On September 24, 2013, a Magistrate’s Decision was filed. The findings

of fact stated in pertinent part:

              * * * *.

              2. On August 9, 2013, [Grandparents] provided [Mother] with an

              itinerary and contact number. [Mother] didn’t like the itinerary for

              unspecified reasons and requested a second contact number. The

              visit was denied.

              3. On September 15, 2013, [Grandparents] provided [Mother] with

              an itinerary, which [Mother] determined was unacceptable for

              unspecified reasons. The visit was denied.
Knox County, Case No. 14CA1                                                                6


               4.   On July 12, 2013, [Mother] and her husband, [Stepfather],

               videotaped the exchange of the child.

               5.   [Mother] unilaterally discontinued counseling with Jeannette

               Hammond due to differences with the counselor.

               6.   No evidence was presented that the child’s visits with

               [Grandparents] posed any sort of threat to the health, safety, and

               welfare of the child.

         {¶10} The magistrate thereupon found Mother in contempt of the court order

pursuant to R.C. 3109.051(K) due to her denial of companionship, videotaping of the

exchange, and discontinuance of counseling. Mother was ordered to serve a jail term of

30 days, with 5 of those days being “actual incarceration for violation of the prohibition

regarding videotaping or recording, an act of criminal contempt for which no purge

condition is possible.” Grandparents were granted compensatory companionship time

of two weekends and Mother was ordered to pay Grandparents’ attorney fees and

costs.

         {¶11} Mother requested a transcript of the contempt hearing to prepare

objections to the Magistrate’s Order. On October 16, 2013, a Magistrate’s Order was

filed stating: “The Court finds that a hearing was held on September 19, 2013 but, due

to an equipment malfunction, no recording of the proceedings was made. * * *[T]he

parties shall file an affidavit pursuant to Rule 53(C)(3)(b)(iii) (sic) of the Rules of Civil

Procedure on or before November 15, 2013, along with any objections to the

Magistrate’s Decision.”
Knox County, Case No. 14CA1                                                              7


        {¶12} On October 24, 2013, a journal entry was filed memorializing the parties’

agreement of June 4, 2013, with the addendum of a relocation notice pursuant to R.C.

3109.051(G).

        {¶13} Mother filed her objections to the magistrate’s decision on November 14,

2013, including Mother’s affidavit.

        {¶14} The Guardian Ad Litem filed an affidavit regarding his recollection of the

September 19 contempt hearing stating he testified, inter alia: in his opinion Mother was

not justified in refusing companionship in August; the argument between Mother and

Grandmother was “stupid” and demonstrated a refusal to cooperate on a small matter;

and he might be forced to file a motion on Q.B.’s behalf to end companionship with

Grandparents because the acrimony between these parties has become so stressful for

the child.   The Guardian also objected to the contempt order because Mother was not

given an opportunity to purge the contempt.

        {¶15} Grandparents filed a memorandum contra Mother’s objections on

November 25, 2013, including Grandmother’s affidavit.

        {¶16} On January 9, 2014, the trial court filed a Judgment Entry reducing

Mother’s jail time to 2 days, noting “[w]hile the Court cannot and will not tolerate direct

disobedience of its orders, the punishment must fit the nature and extent of the offense.”

        {¶17} Mother now appeals from the trial court’s Judgment Entry of January 9,

2014.

        {¶18} Appellant raises two assignments of error:
Knox County, Case No. 14CA1                                                             8


                              ASSIGNMENTS OF ERROR

       {¶19} “I. THE APPELLANT WAS DENIED DUE PROCESS AND FAIR TRIAL

WHEN HER ADJUDICATION WAS AGAINST THE MANIFEST WEIGHT OF THE

EVIDENCE.”

       {¶20} “II.   THE TRIAL COURT VIOLATED APPELLANT’S DUE PROCESS

RIGHTS WHEN IT FAILED TO RECORD THE TRIAL AND FAILED TO PRODUCE A

TRANSCRIPT FOR REVIEW.”

                                       ANALYSIS

       {¶21} In her first assignment of error, Mother argues her adjudication of

contempt is against the manifest weight of the evidence. We disagree.

       {¶22} First, Mother argues when she videotaped the interaction between Q.B.

and Grandparents on July 12, 2013, the agreement had not yet been journalized,

implying she was under no obligation to comply with its terms. We note Mother’s

signature and that of her counsel appears on the handwritten agreement, submitted to

the magistrate with the affirmation the parties were able to resolve the matter without

trial. The agreement was approved by the magistrate that day. It is well established

that if parties voluntarily enter into an agreement, the agreement becomes a valid and

binding contract between the parties. Phillips v. Phillips, 5th Dist. Stark Nos.2004CA105

and 2004CA005, 2005–Ohio–231, ¶ 22.

       {¶23} Moreover, Mother did not contest the validity or enforceability of the

agreement before the trial court. As a reviewing court, we will not consider issues which

are raised for the first time on appeal and which were not brought to the attention of the

trial court. Swank v. Swank, 5th Dist. Richland No. 07 CA 0061, 2008-Ohio-3997, ¶ 27.
Knox County, Case No. 14CA1                                                                    9


       {¶24} Next, we turn to the finding of contempt. “An appellate court's standard of

review of a trial court's contempt finding is abuse of discretion.” Snider v. Snider, 5th

Dist. Fairfield No. 11–CA–58, 2013–Ohio–1168, ¶ 6, citing State ex rel. Celebrezze v.

Gibbs, 60 Ohio St.3d 69, 573 N.E.2d 62 (1991). We will not reverse a finding of

contempt    unless       the   trial   court's   decision   was   unreasonable,   arbitrary,   or

unconscionable. Snider at ¶ 6, citing Blakemore v. Blakemore, 5 Ohio St.3d 217, 450

N.E.2d 1140 (1983). We look to the totality of the circumstances in determining whether

the trial court’s decision constitutes an abuse of discretion. Ryder v. Ryder, 5th Dist.

Stark No. 2001CA00190, 2002-Ohio-765, *2, citing In re: Brumfield, 5th Dist. Stark No.

1998CA00326, unreported, 1999 WL 744172 (Jun. 7, 1999).

       {¶25} Mother contests the trial court’s finding of contempt, but admits in her

affidavit she did in fact violate the agreement as alleged. Her admissions, however,

include excuses for her repeated failure to comply with the order. Mother attested to the

following in pertinent part:

              1.   Visitation was denied to [Grandparents] on August 9, 2013

              because they did not give me a complete itinerary and they did not

              give me [Grandmother’s] cellular number;

              2. The itinerary I received merely indicated that visitation would be

              at one or more of the public parks in Gambier or Mount Vernon and

              was otherwise extremely vague;

              * * * *.

              4.     I never recorded [Grandparents’] companionship time with

              [Grandparents] (sic);
Knox County, Case No. 14CA1                                                          10


             5.      I did record the pickups and drop-offs of [Q.B.] with

             [Grandmother];

             6.      I believe companionship starts when [Q.B.] gets into the

             [Grandparents’] car;

             7. I did not willfully fail to pursue Court-Ordered counseling;

             8. I met with Jeannette Hammond on June 13, 2013 for an hour;

             9. Ms. Hammond wanted me to meet with [Grandparents’ to work

             out our differences;

             10. I was willing to meet with [Grandparents] eventually but I did

             not feel I was ready at that time;

             11. I met with Ms. Hammond on August 26, 2013, but only for half

             an hour;

             12. [Q.B.] and I are currently counseling at Moundbuilders.

             ****.

      {¶26} We note Mother’s affidavit does not make reference to the magistrate’s

finding she denied companionship on September 15, 2013 for “unspecified reasons.” If

a Rule 53 affidavit is employed, it must purport to comprise all the relevant evidence

submitted to the referee on the issue, instead of just the evidence the objecting party

believes was disregarded. Pappenhagen v. Payne, 48 Ohio App.3d 176, 178, 549

N.E.2d 208 (1988), citing Sabik v. Drake, 8th Dist. Cuyahoga No. 53588, unreported, at

*4-5, 1988 WL 32111 (Mar. 17, 1988).

      {¶27} Our standard of review of a contempt finding is “highly deferential.” See,

In re Helfrich, 5th Dist. Licking No. 13CA20, 2014-Ohio-1933, ¶ 40, citing State ex rel.
Knox County, Case No. 14CA1                                                               11

Cincinnati Enquirer v. Hunter, 138 Ohio St.3d 51, 2013–Ohio–5614, 3 N.E.3d 179, ¶ 29;

Dobbins v. Evans, 5th Dist. Stark No.2011 CA00171, 2012–Ohio–898, ¶ 12. We defer

to the trial court because the magistrate and trial court have heard the evidence and are

familiar with the terms of the parties’ agreement.       The trial court’s decision finding

appellant in contempt is not unreasonable, arbitrary, or unconscionable because it is

evident from her own admissions Mother did not abide by the terms of the agreement

and sought to hold Grandparents to terms not included in the parties’ agreement.

Mother has essentially attempted to re-write the terms of the agreement to her own

ends, thereby overriding the terms and spirit of the agreement and flouting the authority

of the Court.

       {¶28} Next, we turn to the sanction imposed.           The trial court reduced the

magistrate’s imposition of 30 days in jail, with 5 days of actual incarceration, to 2 days in

the Knox County Jail, noting “[w]hile the Court cannot and will not tolerate direct

disobedience of its orders, the punishment must fit the nature and extent of the offense.”

       {¶29} Indirect contempt occurs when a party engages in conduct outside the

presence of the court that demonstrates a lack of respect for the court or its lawful

orders. Bierce v. Howell, 5th Dist. Delaware No. 06CAF050032, 2007–Ohio–3050, ¶ 16.

A contempt finding may be civil or criminal in nature. In Brown v. Executive 200, Inc., 64

Ohio St.2d 250, 253–254, 416 N.E.2d 610 (1980), the Supreme Court of Ohio

discussed the distinction between civil and criminal contempt as follows:

                While both types of contempt contain an element of punishment,

                courts distinguish criminal and civil contempt not on the basis of

                punishment, but rather, by the character and purpose of the
Knox County, Case No. 14CA1                                                            12


              punishment. * * * Punishment is remedial or coercive and for the

              benefit of the complainant in civil contempt. Prison sentences are

              conditional. The contemnor is said to carry the keys of his prison in

              his own pocket * * * since he will be freed if he agrees to do as

              ordered. Criminal contempt, on the other hand, is usually

              characterized    by    an   unconditional   prison    sentence.   Such

              imprisonment operates not as a remedy coercive in its nature but

              as punishment for the completed act of disobedience, and to

              vindicate the authority of the law and the court. * * *

              (Citations omitted.)

       {¶30} An individual charged with civil contempt must be permitted an opportunity

to purge herself of contempt by demonstrating compliance with the court order, but no

such requirement exists with criminal contempt because the purpose of the latter is

punitive. Ryder, supra, 2002-Ohio-765 at *2, citing Brown, supra, 64 Ohio St.2d at 250.

Criminal contempt is characterized by an unconditional fine or prison sentence. Id.

       {¶31} In this case, the trial court imposed an unconditional jail term, albeit a

shorter one than that imposed by the magistrate.          The purpose of this jail term is

punitive, as reflected in the entries of both the magistrate and the trial court. Mother’s

actions in this case therefore constitute indirect criminal contempt.

       {¶32} “To sustain an indirect criminal contempt adjudication, there must be

evidence by which a reasonable trier of fact could find beyond a reasonable doubt that

an accused contemnor intended to bring the administration of the law into disrepute and

disregard or otherwise intentionally impede, embarrass or obstruct the court in the
Knox County, Case No. 14CA1                                                               13


performance of its functions;” this intent “may be shown by circumstantial evidence.”

Helfrich, supra, 2014-Ohio-1933 at ¶ 45, citing State v. Baumgartner, 6th Dist. Ottawa

No. OT–06–046, 2008–Ohio–971, ¶ 97. Mother asserts her adjudication is against the

manifest weight of the evidence but we find the evidence presented at the September

19 hearing, as related in the affidavit of Mother, Grandmother, and the Guardian Ad

Litem, support the trial court’s finding beyond a reasonable doubt.

       {¶33} The trial court’s decisions to find Mother in contempt and to impose a jail

term of two days is not an abuse of discretion. Mother’s first assignment of error is

overruled.

                                                  II.

       {¶34} In her second assignment of error, Mother summarily argues the trial court

violated her due process rights in “failing to produce a transcript for review.”          We

disagree.

       {¶35} As noted supra, the magistrate responded to Mother’s request for a

transcript with an order stating the contempt hearing was not recorded due to an

equipment malfunction; therefore the parties were required to file an affidavit pursuant

to Rule 53(C)(3)(b)(iii) (sic). Civ.R. 53(D)(3)(b)(iii) provides as follows:

              (iii) Objection to magistrate's factual finding; transcript or affidavit.

              An objection to a factual finding, whether or not specifically

              designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii), shall be

              supported by a transcript of all the evidence submitted to the

              magistrate relevant to that finding or an affidavit of that evidence if

              a transcript is not available. With leave of court, alternative
Knox County, Case No. 14CA1                                                            14


             technology or manner of reviewing the relevant evidence may be

             considered. The objecting party shall file the transcript or affidavit

             with the court within thirty days after filing objections unless the

             court extends the time in writing for preparation of the transcript or

             other good cause. If a party files timely objections prior to the date

             on which a transcript is prepared, the party may seek leave of court

             to supplement the objections.

       {¶36} The Civil Rules therefore provide an alternative when proceedings are not

able to be transcribed.

       {¶37} Mother does not specify how her due process rights were violated by the

trial court when the applicable Civil Rule was otherwise followed.       Mother had an

opportunity to submit her own affidavit and did so. Due process requires “the decision-

maker [to], in some meaningful manner, consider evidence obtained at hearing.”

(emphasis in original), State ex rel. Ormet Corp. v. Industrial Com'n of Ohio, 54 Ohio

St.3d 102, 107, 561 N.E.2d 920 (1990).         The affidavits accomplish that purpose.

Mother presents us with no authority in support of her argument the affidavits do not

comply with due process, and she points to no evidence in the record to indicate the

trial court did not review the affidavits and weigh the evidence from the hearing in “some

meaningful manner.”

       {¶38} Mother’s second assignment of error is overruled.
Knox County, Case No. 14CA1                                                     15


                                   CONCLUSION

      {¶39} Mother’s two assignments of error are overruled and the judgment of the

Knox County Court of Common Pleas, Juvenile Division is affirmed.

By: Delaney, J. and

Gwin, P.J.

Farmer, J., concur.